Citation Nr: 1236814	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-17 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a menstrual disability, claimed as abnormal bleeding.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for irritable bowel syndrome, to include as secondary to an undiagnosed illness.

6.  Entitlement to service connection for insomnia, to include as secondary to an undiagnosed illness.

7.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to an undiagnosed illness.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to March 1989 and from December 1990 to July 1991, with additional reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The St. Louis RO maintains jurisdiction over the Veteran's claims.

The issues of service connection for irritable bowel syndrome, insomnia, and chronic fatigue syndrome are REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


FINDINGS OF FACT

1.  An August 1997 rating decision denied service connection for a skin disability.  The Veteran did not file a timely appeal of that decision.

2.  The evidence received subsequent to the last final denial of the Veteran's skin disability claim is new, and is also material because it raises a reasonable possibility of substantiating that claim. 

3.  The preponderance of the evidence is at least in equipoise as to whether the Veteran's currently diagnosed skin disability is related to her periods of active service. 

4.  The Veteran's claimed menstrual disability (abnormal bleeding) is attributable to a known clinical diagnosis that was not incurred in or permanently aggravated by service, and is otherwise unrelated to her periods of active duty.

5.  The preponderance of the evidence does not show that the Veteran is currently diagnosed with fibromyalgia, or any other condition associated with fibromyalgia.  Nor does the competent and credible evidence show that she has any symptoms, apart from those encompassed in a separate claim for a menstrual disability, which are manifestations of an undiagnosed illness incurred in or permanently aggravated by his Gulf War service. 


CONCLUSIONS OF LAW

1.  The August 1997 RO decision that denied service connection for a skin disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a skin disability.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2011).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a skin disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

4.  The criteria for service connection for claimed menstrual disorder of abnormal bleeding have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3,309, 3.317 (2011).

5.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3,309, 3.317 (2011). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim for service connection for a skin disability was denied in an August 1997 rating decision.  The Veteran did not file a timely appeal of that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the August 1997 RO decision became final because the Veteran did not perfect a timely appeal.

Thereafter, the RO issued a July 2009 decision denying the claim for service connection for a skin disability.  It is unclear from the RO's decision whether the previously denied claim was reopened or whether the RO found that new and material evidence had not been submitted to reopen the skin disability claim.  Nevertheless, while the RO readjudicated that claim, the previous final denial necessitates that the Board consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A service connection claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before the August 1997 RO adjudicators included private medical records, which were significant for January 1996 and February 1996 treatment for skin problems affecting the Veteran's thighs and lower legs.  An assessment was made of folliculitis and eczema.  Also of record were VA treatment records dated in January 1997 and February 1997, which showed treatment for skin problems.  In January 1997, the Veteran complained of a rash affecting both legs on and off for three years.  An assessment was made of chronic rash, rule out tinea.  Thereafter, in February 1997, dermatitis of the legs was diagnosed.  Additionally, the record contained an April 1997 written statement from the Veteran indicating that her condition started in Saudi Arabia with dry skin, and progressed after she returned home, at which time she really noticed the spots.  The spots were dry looking at first, and then worsened and turned red with little white spots. 

Finally, at the time of the August 1997 rating decision, the record contained a May 1997 VA examination, during which the Veteran complained of a rash involving her legs and, to a lesser extent, her shoulder.  She reported that, while stationed in the Persian Gulf, she experienced dry skin.  She used Vaseline on her skin, but the condition turned into red bumps on her legs.  She described the bumps as starting off small, turning to whiteheads that burst and left slightly purulent material, and resolved into a flat macula.  She reported her past treatment with a dermatologist, who diagnosed folliculitis and eczema and recommended certain soaps and topical steroid creams.  Physical examination revealed a tiny papule at a hair follicle on the left medial thigh, slightly raised bumps at the right shoulder, and slightly dark and flat maculae at each lateral calf.  The examiner diagnosed folliculitis and dermatitis.  However, no opinion was offered regarding the etiology of the Veteran's skin disability.

Based on the evidence then of record, the RO concluded that there was no evidence to show that the Veteran's skin condition was incurred in or caused by active duty.  The RO found that, instead, the first evidence of a skin condition was in 1996, almost five years after separation from service.  Consequently, the claim was denied.

In support of her application to reopen her claim, the Veteran has submitted medical evidence dated from June 2002 to August 2008 showing ongoing treatment for skin problems affecting the face and legs.  Those records show diagnoses to include eczema, folliculitis, acne vulgaris, and eczema with follicular component.  Additionally, since the last final denial of the Veteran's skin disability claim, her service medical records have been associated with the claims file, which show treatment for skin complaints during both the Veteran's first and second period of active duty service.  

Finally, the Veteran attended to a VA examination in June 2009 during which she reported a rash since early 1990.  Physical examination revealed hyperpigmented, well-demarcated plaques, with erythema and occasional pustules on the Veteran's lower extremities.  An assessment was made of dermatitis, favor eczematous.  The examiner initially opined that the Veteran's skin disability appeared service connected, though the rationale for that opinion is unclear.  It appears to suggest that the positive finding was based on evidence of treatment in service or shortly thereafter.   Thereafter, the June 2009 VA examiner provided an addendum opinion in March 2010.  Specifically, the examiner noted that the Veteran was treated for nummular eczema in October 1988, but that there was no evidence of eczema on discharge physical.  Additionally, the examiner noted private dermatological treatment in February 1996.  Based on the foregoing, the examiner diagnosed eczematous dermatitis, mild, and determined that there was no evidence that the Veteran's skin condition was service connected, as the first evidence was documented many years after service.

The Board finds that the June 2009 VA examination and opinion suggesting a nexus between the Veteran's current skin disability and her active service is both new and material.  When presumed credible, that newly submitted evidence tends to corroborate the Veteran's contention that she has a skin disability related to service.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2011).  Specifically, that new evidence, when presumed credible for the purpose of determining whether to reopen the claim, supports a positive nexus between the Veteran's current skin disability and her active service, which was not established at the time of the last final decision.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Here, the new evidence submitted in support of the Veteran's claim for service connection relates to a previously unestablished fact, specifically competent evidence tending to show that a skin disability was incurred during service or is otherwise related to her periods of active duty.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim for service connection for skin disability is reopened.  

Service Connection

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

When no preexisting condition is noted at the time a Veteran is examined, accepted, and enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry to service.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within one year following separation from active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, the Veteran's currently diagnosed eczematous dermatitis is not condition for which service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d)  (2011).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

There is a presumption of service connection, rebuttable only by clearly attributable intercurrent causes, for chronic conditions that are manifest during service and then again at any later date, however remote.  38 C.F.R. §§ 3.303(b), 3.309(a), 3.384 (2011).  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (when a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that she suffers from a skin disability that was incurred during or otherwise caused by active service, and a menstrual disability and fibromyalgia that are due to undiagnosed illnesses arising from her period of active duty in the Southwest Asian Theater of Operations during the first Persian Gulf War.  During that period, the Veteran contends, she was routinely exposed to gasoline fumes, smoke, nerve gas, and other chemical toxins.  

The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, in view of the Veteran's contentions, the Board will consider whether service connection is warranted as due to an undiagnosed illness or on a direct basis.

Subject to various conditions, service connection may be granted for a disability due to an undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 & 2011); 38 C.F.R. § 3.317 (2011).  If signs or symptoms have been medically attributed to a diagnosed, rather than undiagnosed, illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in 38 C.F.R. § 3.317(a)(2)(ii) for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i) (2011).  The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2011).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service personnel records show that she served in the Southwest Asia Theater of Operations from January 1991 to June 1991 and was awarded the Southwest Asia Service Medal with a Bronze Service Star.  Thus, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), her status as a Persian Gulf Veteran is confirmed.  Accordingly, the Board must now consider whether service connection is warranted under 38 C.F.R. § 3.317 or under any other alternate basis for her claimed disabilities.

In addition to confirming her Persian Gulf War service, the Veteran's service personnel records show that her military occupational specialty was petroleum supply specialist.  Additionally, the Veteran has submitted evidence suggesting that her assigned unit was in an area in Southwest Asia where exposure to a very low level of nerve agents was deemed possible by the Department of Defense.  Therefore, those records lend credibility to the Veteran's accounts of gasoline, fuel, and nerve gas exposure.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Resolving all reasonable doubt in the Veteran's favor, the Board concedes that she was likely exposed to chemicals in service.  Nevertheless, in order for the Veteran to prevail on a theory of direct service connection, there must still be evidence linking her chemical exposure, or other in-service injury, to a current disease or disability. 

Skin Disability

The Veteran contends that she has a chronic skin disability that was incurred in or caused by her active duty service.  Specifically, the Veteran has reported that her condition started in Saudi Arabia with dry skin, and progressed after she returned home, at which time she really noticed the spots.  The spots were dry looking at first, and then worsened and turned red with little white spots. 

Service medical records show treatment for skin complaints during the Veteran's first period of active service.  Specifically, in September 1988 the Veteran sought treatment for a five-day history of a rash underneath her nose.  Contact dermatitis was assessed.  Thereafter, in October 1988, the Veteran presented to sick call with complaints of one-month history of a rash all over her body.  It was noted to be her second visit.  An assessment was made of status post vasiculitis versus nummular eczema.  The Veteran was referred to dermatology the same month and folliculitis was diagnosed.  Additionally, on a January 1991 dental health questionnaire completed during the Veteran's second period of active duty, she reported a positive history of skin rashes, stating "I get a skin rash."  However, service examinations in March 1991 and June 1991 were negative for complaints or clinical findings related to a skin disability.

Post service medical records show private treatment in January 1996 and February 1996 for skin problems affecting the Veteran's thighs and lower legs.  An assessment was made of folliculitis and eczema.  Subsequent VA treatment records dated in January 1997 and February 1997, also show treatment for skin problems.  In January 1997, the Veteran complained of a rash affecting both legs on and off for three years.  An assessment was made of chronic rash, rule out tinea.  Thereafter, in February 1997, dermatitis of the legs was diagnosed.  

In May 1997, the Veteran was afforded a VA examination, during which she complained of a rash involving her legs and, to a lesser extent, her shoulder.  She reported that, while stationed in the Persian Gulf, she was exposed to oil fumes while refueling aircraft.  She also indicated that on two occasions, the poison gas alarms went off.  While serving in the Persian Gulf, she experienced dry skin.  She used Vaseline on her skin, but the condition turned into red bumps on her legs.  She described the bumps as starting off small, turning to whiteheads that burst and leave slightly purulent material, and resolving into a flat macula.  She reported her past treatment with a dermatologist, who diagnosed folliculitis and eczema and recommended certain soaps and topical steroid creams.  Physical examination revealed a tiny papule at a hair follicle on the left medial thigh, slightly raised bumps at the right shoulder, and slightly dark and flat maculae at each lateral calf.  The examiner diagnosed folliculitis and dermatitis.  However, no opinion was offered regarding the etiology of the Veteran's skin disability.

Thereafter, private medical records dated from June 2002 to August 2008 show ongoing treatment for skin problems affecting the face and legs.  Those records show diagnoses to include eczema, folliculitis, acne vulgaris, and eczema with follicular component.  

The Veteran was afforded another VA examination in June 2009 during which she reported a rash since early 1990.  She stated that she had eczema affecting the legs, thighs, and buttocks, and that it was present all the time.  She also experienced intermittent itching.  Regarding treatment, the Veteran used Vaseline and vanos cream.  Physical examination revealed hyperpigmented, well-demarcated plaques, with erythema and occasional pustules on the Veteran's lower extremities.  The examiner noted four to five plaques on each leg that were 10 centimeters or greater with central atrophy.  An assessment was made of dermatitis, favor eczematous.  The examiner initially opined that the Veteran's skin disability appeared service connected, though the rationale for that opinion is unclear.  It appears to suggest that the positive finding was based on evidence of treatment in service or shortly thereafter.  

In March 2010, the June 2009 VA examiner provided an addendum opinion that was based on a review of service medical records.  Specifically, the examiner noted that the Veteran was treated for nummular eczema in October 1988, but that there was no evidence of eczema on discharge physical.  Additionally, the examiner noted private dermatological treatment in February 1996.  Based on the foregoing, the examiner diagnosed eczematous dermatitis, mild, and determined that there was no evidence that the Veteran's skin condition was service connected, as the first evidence was documented many years after service.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board finds that the VA examiner's June 2009 and March 2010 opinions are of limited probative value.  Although those opinions were based on a stated review of the claims file and service medical records, they omitted a discussion of significant positive evidence in support of the Veteran's claim.  Specifically, neither the June 2009 opinion nor the March 2010 addendum discussed the Veteran's treatment in September 1988 for contact dermatitis, her treatment in October 1988 for folliculitis, or her complaint in January 1991 that she experienced rashes.  As the in-service findings were not addressed by the VA examiner, the Board finds the negative opinion with respect to the Veteran's skin disability etiology to be inadequate for rating purposes.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Additionally, the Board observes that there was no discussion in either opinion of the Veteran's competent statements of a continuity of skin problems since her return from deployment, or her report in January 1997 that she had experienced a chronic rash for three years.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, neither opinion was supported by adequate rationale, and the examiner did not reconcile his seemingly conflicting opinions.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Consequently, the Board concludes that the June 2009 VA examiner's opinion and March 2010 addendum are of limited probative value.  

Notwithstanding the deficiencies in the June 2009 and March 2010 VA opinions, the Board finds it unnecessary to remand the Veteran's service connection claim for another examination.  That would only result in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-04, 69 Fed. Reg. 59,989 (2004).  That is because the evidence already of record is sufficient to grant the benefits sought on appeal.

Where, as here, the record contains both in-service and post-service clinical findings of a chronic disability, no medical opinion as to etiology is necessary to grant service connection.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a medical opinion relating the Veteran's skin disability to her active service, the Board finds that the evidence weighs in favor of that particular claim.   In this regard, service medical records show diagnoses of dermatitis, folliculitis, and eczema, post service medical records show diagnoses of eczema, folliculitis, and dermatitis, and VA examination diagnosed eczematous dermatitis.

The Board acknowledges that a skin disability was not shown at the time of the Veteran's June 1991 demobilization/redeployment examination, and that a multi-year gap exists between the in-service and post-service clinical findings of that disability.  Nevertheless, the Board considers it significant that the Veteran has attested to her chronic and progressively worsening skin problems.  While a lay person, she is considered competent to report such skin symptoms, which are within the realm of his personal experience and capable of lay observation.  Charles v. Principi, 16 Vet. App 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). Moreover, her statements are considered credible in the absence of any probative contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board finds that the Veteran's reports constitute competent and credible evidence of a continuity of symptomatology, which further supports her claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to whether her skin disability was incurred in service.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a skin disability, diagnosed as eczema, folliculitis, and dermatitis is warranted.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Abnormal Bleeding

The Veteran, in written statements, contends that she has a menstrual disorder manifested by uterine bleeding that is related to her active service, to include as secondary to an undiagnosed illness.

Service medical records show that, in November 1988, the Veteran presented to sick call with complaints of a missed period.  Less than two weeks later, the Veteran was restarted on the birth control pill.  Thereafter, in March 1989, she complained of menstrual cramping and requested a refill of her birth control pill.  No diagnosis was made.  During the Veteran's second period of active duty, she sought treatment in January 1991 for vaginal discharge.  However, both examination and pap smear at that time were normal.  No diagnosis was made.  Thereafter, in a March 1991 report of medical history, the Veteran denied any change in her menstrual pattern and treatment for a female disability.  Service demobilization examination in June 1991 was negative for complaints or clinical findings of any menstrual disability.

Post service private medical records show that in May 1994, the Veteran was diagnosed with non-specific vaginitis. At that time, she also denied a history of severe cramps with menses and indicated that her menses were regular.  In August 1994, she was diagnosed with a urinary tract infection.  In November 1994, she underwent a pelvic sonogram that examined her uterus and ovaries.  The report indicates a normal ultrasound of the pelvis.  Additionally, pap smear at that time was normal.  Thereafter, in August 1995, a pap smear revealed evidence of coccobacilli consistent with bacterial vaginosis.  The pathology report also indicates that there was excessive blood present.  Vaginitis was assessed.  However, a pap smear administered one month later during a September 1995 well-woman examination was within normal limits.  Subsequent records dated through February 1997 are negative for diagnoses or complaints related to any menstrual disability or abnormal uterine bleeding.

VA medical records dated from January 1997 to March 1997 show that the Veteran reported a regular period.  She denied treatment for a female disability and a change in menstrual pattern.  Private medical records thereafter are negative for complaints of abnormal bleeding or irregular menses until March 2007, at which time the Veteran reported irregular menses.  A pelvic sonogram that month revealed an enlarged uterus with multiple myoma, some thickening of the endometrial canal, bilateral ovarian follicles, a simple cyst on the left ovary, and a pocket of fluid surrounding the right ovary.  Based on those findings, the Veteran underwent fractional dilation and curettage in April 2007.  Pathology revealed scant endocervical tissue with no pathologic change and fragments of endometrial tissue with late secretory changes.  Additionally, private gynecological records show a diagnosis of dysmenorrhea.

The Veteran was afforded a VA gynecological examination in June 2009 during which she reported heavy bleeding that began around 2001.  Prior to that, her cycles were regular, lasting four to five days with normal flow and cramping.  She reported one pregnancy and one birth with no abortions.  Regarding birth control, she used Depo-Provera for a very short time in addition to oral contraceptive pills.  She then underwent bilateral tubal ligation in 2002.  She denied a history of sexually transmitted diseases and denied a history of abnormal pap smears.  The examiner noted that, following a transabdominal and vaginal ultrasound that revealed an enlarged uterus, thickened endometrium, and a possible polyp or myoma within the endometrial canal, the Veteran underwent endocervical curettage in April 2007 for biopsy purposes.  Pathology revealed a late secretory phase but no hyperplasia or malignancy.  She then underwent dilation and curettage in November 2008, which did not really help the heavy bleeding.  The examiner asked the Veteran if she had ever been told that she had fibroids on her uterus, to which she responded negatively.  Her cycles remained regular, lasting eight days, however with heavy flow in the middle of the cycles from day two through day four.  She reported using four tampons and pads on regular days, and eight tampons and eight pads on heavier days.  She also experienced cramping that extended into the upper thighs, which began in the preceding week and resolved around the fifth day of her cycle.  The pelvic pain, however, occurred daily and increased with cycles and heavier bleeding.  The Veteran indicated that she and her doctor were monitoring her cycle length and pad count.  

Physical examination revealed an abdomen that was nontender and soft with no organomegaly.  The examiner also noted a nontender pelvic examination.  Digital examination revealed no organomegaly.  The uterus was retroflexed and the fundus did feel slightly enlarged.  Because of posterior presentation, it was difficult to assess if there was true enlargement of the uterus.  However, it appeared enlarged on ultrasound.  External genitalia was normal.

Based on the examination, the examiner diagnosed multiple uterine myomas with dysmenorrhea and continuous pelvic pain.  No etiological opinion was offered at that time.

Also in June 2009, the Veteran underwent a Gulf War examination.  In discussing her claim for fibromyalgia, the Veteran reported that she experienced significant pain in the week prior to her periods from small headaches, stomach cramping, and leg pain.  Then, during her periods, she experienced "unbearable cramping" in the lower section of her abdomen and pelvis.  She reported that had been going on for 10 years or so, and that she generally took Aleve for the cramping, which helped.  She indicated that it was worse in the second and third days of her periods, and that her gynecologist recommended Aleve.  She reported that her symptoms were otherwise nonexistent except around the time of her menses.

In March 2010, the June 2009 VA gynecological examiner provided an addendum opinion indicating that, although service medical records showed treatment for vaginal discharge and a missed period, those were not problems consistent with heavy bleeding and pelvic pain.  Further, the examiner noted that one missed period is not an abnormal finding in a woman's gynecological history, and vaginal discharge is not only not unusual but, in fact, quite normal in some women.  Additionally, the examiner noted that a pelvic ultrasound in November 1994 was normal.  However, in March 2007, an ultrasound revealed an enlarged uterus with multiple myomas, thickened endometrium, a fundal polyp or myoma, bilateral follicular ovarian cysts with a simple cyst of the left ovary, and fluid surrounding the right ovary.  Then, in April 2007, a biopsy revealed a late secretory phase, but no cancer or hyperplasia of the endometrium.  Therefore, there was no clear evidence that the Veteran had problems of dysmenorrhea while in the military.  In support of that conclusion, the examiner noted that service medical records did not show problems with dysmenorrhea and that the Veteran, by her own report, indicated an onset of heavy bleeding around 2001.  Therefore, the examiner opined, it was less likely as not that the Veteran's multiple uterine myomas with dysmenorrhea and pelvic pain was caused by or related to her military service.

Since the March 2010 addendum, no new clinical evidence, lay evidence, or opinion evidence has been associated with the claims file that supports the Veteran's service connection claim.  Therefore, the Board finds that no new VA examination or related development is warranted with respect to the claim.  38 C.F.R. § 3.159 (c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached. The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board finds the VA examiner's June 2009 opinion and March 2010 addendum, collectively indicating that a diagnosis of multiple uterine myomas with dysmenorrhea and pelvic pain was warranted and that the diagnosed disability is not related to active service, to be the most probative and persuasive evidence of record.  That VA examiner's opinions were based on a thorough and detailed examination of the Veteran and claims folder, and supported by a rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, that VA examiner's findings are consistent with other competent evidence of record.  The evidence is negative for any relevant in-service treatment for abnormal bleeding.  Similarly, that evidence does not reveal any non-service episodes of abnormal bleeding that have been related to the Veteran's periods of active duty.  Moreover, the Board considers it significant that the VA examiner's June 2009 and March 2010 reports were prepared directly to address the issue on appeal and constitute the only medical opinion evidence of record.  There are no contrary opinions of record.  

Based on a careful review of the evidence of record, including the Veteran's service and post-service medical records, and, in particular, the VA examiner's June 2009 and March 2010 opinions, the Board finds that the Veteran's current abnormal bleeding is attributable to known clinical diagnoses.  Therefore, service connection for that disability cannot be granted due an undiagnosed illness due to service in the Persian Gulf.  38 C.F.R. § 3.317 (2011).   

Nor is service connection otherwise warranted on a direct or presumptive basis for abnormal bleeding due to multiple uterine myomas with dysmenorrhea.  The preponderance of the evidence does not establish a nexus between the Veteran's menstrual condition and her qualifying active service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  On the contrary, the evidence expressly weighs against such a finding as the June 2009 and March 2010 VA examiner has expressly determined that the disability was neither caused by nor related to the Veteran's active service.  The Board considers that VA examiner's opinion to be highly probative and persuasive.  Moreover, the Veteran has not submitted any competent evidence suggesting a nexus between her current menstrual disability and her active service, including her documented Gulf War service.  Accordingly, the Board finds that direct service connection is not warranted for that disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

Additionally, while cognizant of the Veteran's current complaints of abnormal bleeding, the Board considers it significant that she did not exhibit any related symptoms during service, nor has she specifically asserted in the record that her current menstrual problems are directly related to service.  Moreover, the Veteran's current menstrual symptoms did not manifest until several years after her release from active duty and, by her own admission, she did not experience abnormal bleeding until 2001.  Although the Veteran reported in her October 2008 claim for benefits that her disability of "abnormal bleeding/fibromyalgia" began in 1993, she reported that she was not treated for that condition until 2002, which is consistent with her subsequent report of an onset of symptoms in 2001.  In this regard, any report of a continuity of symptoms of abnormal bleeding since service is undermined by gynecological records dated from 1994 to 1997, which are negative for complaints of abnormal bleeding and show that pelvic ultrasound in November 1994 was normal.  Those records also show that, when prompted, the Veteran routinely denied irregular menses, any change in menses, or treatment for a female disability.  Therefore, the Board concludes that the record does not support a finding of a continuity of symptomatology, which further weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, the evidence does not show that any chronic disability contemplated under 38 C.F.R. § 3.309 manifested to a compensable degree within one year following her separation from service.  Thus, there is no basis to support a presumptive grant of service connection.  38 C.F.R. §§ 3.307, 3.309 (2011).

To the extent that the Veteran may assert that her menstrual disability is related to her active duty, including exposure to oil fumes, nerve gas, and other toxic chemicals during the first Persian Gulf War, the Board considers the Veteran's account of in-service exposure to chemicals to be both competent and credible. Layno v. Brown, 6 Vet. App. 465 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, the Board finds that the Veteran is also competent to report a history of menstrual symptoms, which are capable of lay observation.  38 C.F.R. § 3.307(b) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that the Veteran relates those symptoms to her active service, her assertions are not probative.  As a lay person, she is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, her assertions as to medical causation and etiology, absent corroboration by objective competent medical evidence and opinions, lack sufficient probative value to establish a nexus between her current menstrual disability and her time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is sufficient in a particular case is a fact issue to be addressed by the Board). 

In sum, the weight of the probative evidence demonstrates that the Veteran's abnormal uterine bleeding is attributable to a known clinical diagnosis that first manifested more than one year after her period of active service and is not related to her service or to any incident therein.  As the preponderance of the evidence is therefore against the Veteran's claim for service connection, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Fibromyalgia

The Veteran contends that she currently has fibromyalgia that is related to her period of active service.

Service medical records are negative for complaints or clinical findings related to fibromyalgia.  

Post service medical records are also negative for complaints, clinical findings, or diagnoses related to fibromyalgia.  In January 1997, the Veteran denied pain symptoms, and in February 1997, she denied any health problems aside from skin problems and constipation.  During a May 1997 VA skin examination, the Veteran denied physical complaints other than those related to her skin.  Similarly, during private medical treatment from April 2003 to May 2008, the Veteran denied acute complaints and was routinely noted to be healthy with normal activity and normal energy level.

At a June 2009 VA mental disorders examination, the Veteran reported that she experienced painful menses and stated that most of her painful conditions expressed themselves more during the day than at night.  She also reported that she routinely had shoulder and leg pain when she got up in the morning.  The examiner noted that her shoulder and leg pain could be secondary to her claimed fibromyalgia.

Also in June 2009, the Veteran attended a VA Gulf War examination.  The examiner detailed a review of the claims file, which showed multiple notes from the Veteran's primary care physician generally indicating that, aside from complaints of insomnia, the Veteran was healthy and functional and without somatic complaints.  The Veteran acknowledged that, to her recollection, she did not have a formal diagnosis of fibromyalgia.  However, she stated that her gynecologist mentioned it as a possibility.  Regarding symptoms, the Veteran reported that she experienced significant pain in the weeks prior to her periods.  Specifically, she reported small headaches, stomach cramping, and leg pain, which occurred in the days prior to her period, and then she got "unbearable cramping" in the lower section of her abdomen and pelvis during her period.  She reported that had been going on for 10 years or so, and that she generally took Aleve for the cramping, which helped.  She indicated that it was worse in the second and third days of her periods, and that her gynecologist recommended Aleve.  She denied any other symptoms that would link her complaints with fibromyalgia.  She was not aware of any rheumatological disorders, and she denied arm, back, neck, and shoulder discomfort.  She further denied myalgias and arthralgias.  She indicated no medications other than Aleve, which she took around the time of her menses.  Her symptoms were otherwise nonexistent except around the time of her menses.

Physical examination revealed that multiple trigger points under the criteria for fibromyalgia were nontender.  There was also no evidence of synovitis, swelling, erythema, or warmth in any of her joints of the hands, wrists, elbows, knees, and ankles.  Based on the examination and a review of the claims file, the examiner found that the Veteran's history and physical examination were not consistent with a diagnosis of fibromyalgia.  The examiner determined that her symptoms appeared to be more consistent with premenstrual syndrome.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board considers the June 2009 VA examiner's findings probative as they were based on a thorough and detailed examination of the Veteran and the claims folder.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, that VA examiner's opinion constitutes the most recent medical evidence of record and was undertaken directly to address the issue on appeal.  That opinion is also consistent with the other evidence of record, which is negative for any diagnoses of or treatment for fibromyalgia or symptoms of muscle pain, joint pain, or widespread pain.  In the absence of any competent contradictory evidence, an additional VA examination is not required with respect to the Veteran's claim.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board is cognizant that the June 2009 VA mental disorders examiner stated that the Veteran's report of shoulder and leg pain could be secondary to her claimed fibromyalgia.  However, such an opinion is inherently speculative in nature and, thus, of low probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, the Board observes that there was no physical examination conducted by that examiner, nor was there a discussion of trigger points or an actual diagnosis of fibromyalgia rendered by that VA examiner.  Accordingly, the June 2009 VA mental disorders examiner's comment does not amount to a competent medical diagnosis of fibromyalgia.  

In light of the foregoing, the Board finds that the Veteran does not meet the diagnostic criteria for fibromyalgia.  Absent any evidence of a currently diagnosed disability, the first requirement for the Veteran's service connection claim has not been met.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Moreover, the symptoms reported in connection with her fibromyalgia claim have been attributed to a menstrual disability.  Absent any other lay or clinical evidence of symptoms indicative of undiagnosed illness, the Board finds that service connection under the provisions of 38 C.F.R. § 3.317 is not established.

In reaching this decision, the Board is mindful of the Veteran's assertions that her pain that occurs with her menses is related to fibromyalgia.  The Board further acknowledges the Veteran's report that her gynecologist suggested the possibility that her pain complaints were related to fibromyalgia, and her competency to make such a report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  She is also competent to report pain symptoms, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay person, however, the Veteran is not competent to provide opinions requiring medical knowledge, such as a question of medical causation or diagnosis.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, the Veteran's assertions as to diagnosis or etiology of her pain, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a diagnosis of fibromyalgia.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  Furthermore, in the instant case, the Veteran has acknowledged that she does not have a formal diagnosis of fibromyalgia, and that her gynecologist only indicated that such a diagnosis was possible.  That opinion is inherently speculative in nature and, thus, of low probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Finally, with respect to the Veteran's report to the June 2009 VA mental disorders examiner that she experienced shoulder and leg pain, to the extent that those symptoms could represent manifestations of an undiagnosed illness or fibromyalgia, the Board finds her report to have reduced credibility as it is inconsistent with other evidence of record.  Specifically, the Veteran denied arm, back, neck, and shoulder discomfort during her June 2009 Gulf War examination, and further indicated that her symptoms were essentially nonexistent except during the time surrounding her menses.  Moreover, her reports of shoulder and leg pain are undermined by the private or VA treatment records in the record, which are negative for complaints of shoulder pain and leg pain.

For the foregoing reasons, the Board concludes that the Veteran does not have a current diagnosis of fibromyalgia.  Moreover, the symptoms that she attributes to fibromyalgia or an undiagnosed illness are encompassed in a separate claim, which is also denied by this decision.  Thus, the preponderance of the evidence is against the Veteran's claim for service connection for fibromyalgia and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated December 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the March 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  To the extent that the Veteran's representative asserts that additional remand for service medical records is necessary in order to obtain a post-deployment questionnaire, the Board notes that the service medical records contain a Southwest Asia demobilization or redeployment medical evaluation dated two days after the Veteran returned from the Persian Gulf.  Moreover, regarding the representative's assertion that further efforts are necessary to verify the Veteran's exposure to chemicals in service, the Board has conceded those in-service exposures for the purpose of adjudicating these claims.  Moreover, with respect to exposure to mustard gas specifically, VA obtained confirmation in December 2008 that, according to the Department of Defense, the Veteran was not exposed to mustard gas.  Finally, the Board notes that the Veteran has presented no competent evidence indicating that her menstrual disability or claimed fibromyalgia may be associated with chemical exposure in service to warrant a remand of those claims for such verification.  38 C.F.R. § 3.159(c)(4) (2011).  Indeed, the Veteran has not expressly asserted such a link, and neither is she competent to provide an opinion on causation.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, the Board finds that remand of the claims for service connection for a menstrual disability and fibromyalgia is not warranted for additional development of the record.

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin disability. 

Service connection for a skin disability is granted.

Service connection for abnormal bleeding is denied.

Service connection for fibromyalgia is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims for service connection for irritable bowel syndrome, insomnia, and chronic fatigue syndrome.

The evidence of record raises the theory that the Veteran's insomnia, chronic fatigue, and constipation claimed as irritable bowel syndrome, are symptoms of an undiagnosed illness incurred during her Gulf War service.  She served in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), her status as a Persian Gulf Veteran is confirmed.  Accordingly, the Board is required to consider whether service connection may be warranted under these provisions.  38 C.F.R. § 3.317 (2011).  

In addition, the Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Here, the record raises the theory of entitlement to service connection for insomnia as directly related to service.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, service medical records are negative for complaints or clinical findings of stomach problems, sleep problems, and fatigue.  During a June 1991 demobilization medical evaluation, the Veteran specifically denied stomach-related problems, fatigue, and sleep trouble.  The Veteran denied frequent indigestion, stomach or intestinal trouble, frequent trouble sleeping on service examinations in March 1991 and June 1991.

Post-service medical records show that, during January 1997 VA treatment, the Veteran reported frequent trouble sleeping.  Specifically, she indicated that she had difficulty both falling asleep and staying asleep, though she did not report daytime sleepiness.  Nor did she report any stomach or intestinal trouble.  Thereafter, she denied constipation while seeking private treatment for hemorrhoids on February 14, 1997.  However, just five days later during VA treatment on February 19, 1997, the Veteran reported constipation for which she was taking Docusate.  In May 1997, the Veteran attended a VA social survey administered in relation to a claim for service connection for posttraumatic stress disability, during which she reported sleep disturbances related to nightmares.

Subsequent private medical records dated from April 2003 to May 2008 show that in a May 2004 treatment note, the Veteran's past medical history was noted to include insomnia.  Thereafter, those records show ongoing complaints related to insomnia, but otherwise note the Veteran to be with normal activity and energy levels.  The Veteran was prescribed sleep medication.  Those records also show that in May 2005 and May 2007, the Veteran was assessed with constipation that had worsened.  She otherwise routinely denied abdominal pain, nausea, vomiting, diarrhea, constipation, melena, and hematochezia.  Her abdomen was also shown to be soft, non-tender, without masses, and her bowel sounds were active.

During a June 2009 VA mental disorders examination to evaluate insomnia, the Veteran reported an onset of insomnia in 1991 at which time she experienced difficulty going to sleep and maintaining sleep.  She also described a problem with leg movements at night, but no significant pain.  She generally went to sleep around 10:00 p.m. and awoke around 4:00 a.m.  During that period, she believed that she got about four hours of sleep.  She felt adequately rested on arising.  She took Ambien to help with sleep five out of seven days.  She did not take Ambien on the weekends because she did not have regularly scheduled activities requiring her to be awake.  The examiner noted that there had been no dosage change in the Veteran's Ambien since she began taking it.  When asked why she attributed her insomnia to service, the Veteran responded that "you never sleep in the military.  You are always on alert."  She also added that sleep is difficult because she always thought something could go wrong and, possibly, because her husband worked nights and was gone.  However, she tried to encourage herself to have positive dreams.  Other complaints included gas and constipation, pain related to her menses, shoulder and leg pain upon getting up in the morning, and a periodic stinging pain in her chest.

On examination, the Veteran presented as a bouncy, positive, and optimistic individual, which she reported was typical for her.  Therefore, the examiner noted, there was no complaint of emotional anomaly.  She also reported a satisfactory feeling about her marriage.  Mental status examination was essentially normal, and the Veteran denied significant anxiety and depression.

Based on the foregoing examination and a review of the claims file and electronic medical records, the examiner assessed insomnia of fluctuating intensity, treated with a stable dosage of zolpidem suggestive of stable pathology.  The examiner noted that although the Veteran relates her insomnia to alertness inculcated in the military, she did not give evidence of general hypervigilance in her waking activities.  She did report worrying about things, particularly if her husband was not home.  However, she did not exhibit symptoms necessary for a psychiatric diagnosis.  The examiner indicated that her sleep difficulties could be related to other conditions such as her claimed fibromyalgia, shoulder and leg pain, and restless leg syndrome.  In this regard, the Veteran's husband indicated that he knows she is really asleep when she is not moving or twitching.

The examiner's overall impression was that it was at least as likely that the Veteran's sleep difficulties may be due to nocturnal experiencing of pain from any one of several sources.  It was not clear to the examiner that there was a psychiatric comorbidity, nor was it clear that there was a nexus between the Veteran's reported insomnia and her voluntary wakefulness during her deployment.  

The Veteran was also afforded a VA Gulf War examination in June 2009.  Regarding her claimed irritable bowel syndrome, the Veteran reported that her main symptom was constipation, but also included gassiness.  She was unsure of when her symptoms started, but thought perhaps in the late 1990s when she needed over-the-counter laxatives in order to have bowel movements.  She reported undergoing a colonoscopy many years prior and an ultrasound of her gallbladder, both of which were essentially negative.  Other than those procedures, the Veteran had not undergone any diagnostic testing.  She currently had two to three bowel movements per week, usually after taking a laxative.  She had no specific diet, except trying to increase her fiber intake, and could not think of any trigger-type symptoms.  She denied blood in her stool or black tarry stool, as well as diarrhea, watery stools, or other symptoms of malabsorption.  She further denied nausea, vomiting, hematemesis, and bright red blood per rectum.  The examiner noted that the Veteran did not have neuropathy, diabetes, or other conditions that would account for her symptoms.

As to her chronic fatigue, the Veteran reported that she had been fatigued for years but did not recall any specifics about when it began.  She believed the fatigue began when she initially began having trouble sleeping around 2005.  At that time, she was started with a sleeping aid.  She reported no specific complaints except being tired.  She indicated that she worked 10 hour days, four days per week, doing sedentary work.  By Friday, she was fatigued and spent most of Friday resting, if possible.  Multiple laboratory workups regarding her general health had been negative.  She was not anemic and thyroid studies, liver function tests, and chemistries were all normal.  She had trouble sleeping, for which she took Ambien, nightly, but had no history of strokes, seizures, hypertension, diabetes, or chronic ailments.  Nor did she fall asleep at her desk or exhibit any other symptoms consistent with obstructive sleep apnea.  The Veteran reported that she worked out at least five days a week, and liked to do cardiovascular workouts.  She used the treadmill about 30 minutes per days and also participated in aerobics.

Physical examination revealed the Veteran to be very pleasant, cooperative, and alert.  Bowel sounds were normoactive, and the Veteran's abdomen was soft, nontender, and without hepatosplenomegaly, rebound or guarding.

Following a review of the claims file and clinical evaluation, the examiner diagnosed chronic constipation, but provided no further comment as to etiology.  Additionally, the examiner noted the Veteran to have subjective complaints of fatigue that was nondisabling, but without any sign of pathological diagnoses.  Moreover, the examiner noted that the Veteran had never been treated for chronic fatigue syndrome, nor had she mentioned it to her private physician.  

Here, the Board finds that both of the June 2009 VA examinations are inadequate for rating purposes.  Regarding the June 2009 VA examiner's opinion regarding insomnia, the Board notes that such an opinion, indicating that a nexus is not clear or that sleep difficulty "may" be due to pain, is inherently speculative in nature and, thus, of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Additionally, the June 2009 VA Gulf War examiner provided no etiological opinion regarding the Veteran's diagnosed chronic constipation or subjective complaints of fatigue, nor did the examiner indicate whether the Veteran's chronic constipation and fatigue were manifestations of an undiagnosed illness.  Nor did the examiner conduct any diagnostic testing to support his findings with respect to the Veteran's irritable bowel syndrome claim.  Because of the foregoing deficiencies in the June 2009 VA mental disorders and Gulf War examinations, it remains unclear to the Board whether the Veteran's insomnia, chronic fatigue, and constipation may be considered manifestations of one or more undiagnosed Gulf War illnesses.  To address that question, the Board finds it necessary to remand the those claims for an additional VA examination that conforms to Gulf War protocols.  38 C.F.R. § 3.159(c)(4) (2011).  Additionally, because of the Veteran's assertion that her insomnia first manifested during or is otherwise related to active service, during which she was forced to remain alert, the Board finds that another etiological opinion is necessary to address that claim on a direct basis, as the June 2009 VA examiner's opinion was speculative.  

Finally, the Board observes that medical records appear to be outstanding.  The Veteran has reported undergoing a colonoscopy and a gallbladder ultrasound in relation to her gastrointestinal problems.  However, records showing that treatment have not been associated with the claims file.  As the Veteran has put VA on notice that private records exist pertaining to her claimed irritable bowel syndrome, those records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom she received treatment in relation to her claimed irritable bowel syndrome, chronic fatigue, and insomnia.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

2.  After the above development has been completed, schedule the Veteran for a Gulf War examination with regard to her claims for service connection for irritable bowel syndrome, chronic fatigue, and insomnia.  The examiner must review the claims folder and state that the claims folder was reviewed in the report.  In particular, the examiner should consider the Veteran's reports of sleep difficulty in January 1997 and constipation in February 1997, and the reports of the June 2009 VA examiners, who indicated diagnoses of insomnia, chronic constipation, and subjective complaints of fatigue, but declined to render definitive etiological opinions relating to those conditions.  A complete rationale for all conclusions and opinions must be provided.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed and all findings reported in detail.  Specifically, the VA examiner's opinion should address the following:

a)  State whether a diagnosis of irritable bowel syndrome is warranted.

b)  State whether the Veteran's constipation (claimed as irritable bowel syndrome) is attributable to a known clinical diagnosis or causation, or whether there are objective indications of chronic bowel disability, including both signs in the medical sense of objective evidence perceptible to an examining physician and other non-medical indicators that are capable of independent verification, and cannot be attributed to known clinical diagnosis.

c)  If any constipation is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated by the Veteran's service or first manifested during the Veteran's service. The examiner must consider any lay evidence of record regarding a continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

d)  State whether the Veteran's insomnia is attributable to a known clinical diagnosis or causation, or whether there are objective indications of chronic insomnia disability, including both signs in the medical sense of objective evidence perceptible to an examining physician and other non-medical indicators that are capable of independent verification, and cannot be attributed to known clinical diagnosis. 

e)  If any insomnia is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated by the Veteran's service or first manifested during the Veteran's service.  The examiner must consider all lay evidence regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

f)  State whether a diagnosis of chronic fatigue syndrome is warranted.

g)  State whether the Veteran's chronic fatigue is attributable to a known clinical diagnosis or causation, or whether there are objective indications of chronic fatigue disability, including both signs in the medical sense of objective evidence perceptible to an examining physician and other non-medical indicators that are capable of independent verification, and cannot be attributed to known clinical diagnosis. 

h)  If any chronic fatigue is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated by the Veteran's service or first manifested during the Veteran's service.  The examiner must consider all lay evidence regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

3.  Then, readjudicate the claims remaining on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


